Title: To John Adams from William Tudor, Jr., 6 November 1816
From: Tudor, William, Jr.
To: Adams, John


				
					Dear Sir,
					Boston November 6th. 1816.
				
				My Father has communicated to me your letter of yesterday, which he means to answer particularly himself, but in the mean time, I do not wish to lose a moment in assuring you of the gratification I shall feel in being instrumental in communicating to the publick any observations from you on the points you have mentioned. The illustration of American history is with me a very favorite object, because I believe it to be the most important, as I have no doubt it will be at no distant period the most interesting of any nation on earth. Under these feelings you will be willing to believe that I shall set a very high value, on any details & reflections from you on subjects where it may emphatically be said quorum pars magna fuisti—Any communications will be in time for the January Number, if received the first of next month. With the highest respect / I am your hble sert
				
					W. Tudor jr.
				
				
			